     6:17-cv-00441-RAW Document 66 Filed in ED/OK on 10/02/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA
KIM MANARD-HENKELMAN and                      )
SARAH McDANIEL,                               )
                                               )
                    Plaintiffs,                )
                                               )
v.                                             )     Case No. CIV-17-441-RAW
                                               )
THE PORT OF MUSKOGEE, et al.,                  )
                                               )
                                               )
                    Defendants.               )
                                      JUDGMENT
      Pursuant to Rule 58 F.R.Cv.P. and the order entered contemporaneously, this action

is hereby dismissed with prejudice.

      ORDERED THIS 2nd DAY OF OCTOBER, 2018.



                                        ______________________________________
                                        RONALD A. WHITE
                                        UNITED STATES DISTRICT JUDGE
